                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION

  PENNY M.,1
                                                       CASE NO. 3:20-cv-12
                                Plaintiff,
  v.
                                                       ORDER
  ANDREW M. SAUL,
  COMMISSIONER OF SOCIAL SECURITY,
                                                       JUDGE NORMAN K. MOON
                                Defendant.




       This matter is before the Court on the Commissioner of Social Security’s Motion for

Summary Judgment. Dkt. 16. Pursuant to Standing Order 2011-17 and 28 U.S.C. § 636(b)(1)(B),

the Court referred this matter to United States Magistrate Judge Joel C. Hoppe for proposed

findings of fact and a recommended disposition. In his Report and Recommendation (“R&R”),

Judge Hoppe determined that the Commissioner’s final decision was not supported by substantial

evidence and recommended reversing the decision and remanding under the fourth sentence of

42 U.S.C. § 405(g). Dkt. 18.

       After reviewing the record in this case, and since neither party has filed objections to the

R&R within fourteen days of its service upon them, the Court adopts the R&R in its entirety.

       Accordingly, the Court hereby ORDERS that:

       1.     Judge Hoppe’s R&R is ADOPTED in full, Dkt. 18;

       2.     The Commissioner’s motion for summary judgment is DENIED, Dkt. 16; and


       1
        This Court adopts the recommendation of the Committee on Court Administration and
Case Management of the Judicial Conference of the United States that courts only use the first
name and last initial of the claimant in social security opinions.


                                                1
       3.     The Commissioner’s final decision is REVERSED, and the matter is

              REMANDED under the fourth sentence of 42 U.S.C. § 405(g) for further

              proceedings consistent with Judge Hoppe’s R&R.

       The Clerk of the Court is DIRECTED to DISMISS this case from the Court’s active

docket and to send a copy of this Order to all counsel of record and to United States Magistrate

Judge Joel C. Hoppe.

       It is so ORDERED.

       Entered this _23rd_ day of June, 2021.




                                                2
